Exhibit 10.1 CREDIT AGREEMENT among GENCO SHIPPING & TRADING LIMITED, VARIOUS LENDERS, DNB NOR BANK ASA, NEW YORK BRANCH, as Administrative Agent and Collateral Agent and DNB NOR BANK ASA, NEW YORK BRANCH, as Mandated Lead Arranger and Bookrunner Dated as of July 20, 2007 SECTION 1. AMOUNT AND TERMS OF CREDIT FACILITIES 2 1.01 The Commitments 2 1.02 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings 2 1.03 Notice of Borrowing 2 1.04 Disbursement of Funds 3 1.05 Notes 3 1.06 Pro Rata Borrowings 4 1.07 Interest 4 1.08 Interest Periods 5 1.09 Increased Costs, Illegality, etc 6 1.10 Compensation 8 1.11 Change of Lending Office 9 1.12 Replacement of Lenders 9 SECTION 2. LETTERS OF CREDIT 10 2.01 Letters of Credit 10 2.02 Letter of Credit Requests; Minimum Stated Amount 11 2.03 Letter of Credit Participations 11 2.04 Agreement to Repay Letter of Credit Drawings 13 2.05 Increased Costs 14 SECTION 3. COMMITMENT COMMISSION; REDUCTIONS OF COMMITMENT 15 3.01 Commitment Commission; Fees 15 3.02 Voluntary Termination of Unutilized Commitments 16 3.03 Mandatory Reduction of Commitments 16 3.04 Scheduled Repayments and Commitment Reductions 17 SECTION 4. PREPAYMENTS; PAYMENTS; TAXES 17 4.01 Voluntary Prepayments 17 4.02 Mandatory Repayments 18 4.03 Application of Net Cash Flows 19 4.04 Method and Place of Payment 19 4.05 Net Payments; Taxes 19 SECTION 5. CONDITIONS PRECEDENT TO THE INITIAL BORROWING DATE 21 5.01 Existing Credit Agreement 21 5.02 Revolving Credit Agreement 21 5.03 Assignments of Purchase Contracts and Escrow Deposit 21 5.04 Opinions of Counsel 21 5.05 Corporate Documents; Proceedings; etc 21 5.06 Subsidiaries Guaranty 22 5.07 Pledge and Security Agreement 22 5.08 Solvency Certificate 22 5.09 Approvals 22 5.10 Litigation 23 5.11 Material Adverse Effect 23 5.12 Environmental Laws 23 5.13 Fees 23 5.14 No Conflicts 23 SECTION 6. CONDITIONS PRECEDENT TO THE REFINANCING LOAN 23 6.01 Subsidiary Guarantors 23 6.02 Repayment of Outstanding Indebtedness 24 6.03 Opinions of Counsel 24 6.04 Litigation 24 6.05 Material Adverse Effect 24 SECTION 7. CONDITIONS SUBSEQUENT TO THE EFFECTIVE DATE 24 7.01 Opinions of Counsel 24 7.02 Corporate Documents; Proceedings; etc 25 7.03 Pledge and Security Agreement 26 7.04 Assignments of Earnings, Insurances and Charter 26 7.05 Control Agreement 26 7.06 Mortgages 27 7.07 Certificates of Ownership; Searches; Class Certificates; Appraisal Reports; Mortgages 27 7.08 Management and Service Agreements 27 7.09 Environmental Laws 28 SECTION 8. CONDITIONS PRECEDENT 28 8.01 Conditions Precedent to all Credit Events 28 8.02 Conditions Precedent to all Vessel Acquisition Loans 29 8.03 Conditions Precedent to the initial Loan for Pre-Delivery Installments of Additional Newbuilding Vessels (Other than Capesize Vessels) 32 8.04 Conditions Precedent to all Loans in Respect of Deposits Under Purchase Agreements for Additional Vessels Other than Capesize Vessels 34 (ii) SECTION 9. REPRESENTATIONS, WARRANTIES AND AGREEMENTS 36 9.01 Corporate/Limited Liability Company/Limited Partnership Status 36 9.02 Corporate Power and Authority 36 9.03 No Violation 36 9.04 Governmental Approvals 37 9.05 Financial Statements; Financial Condition; Undisclosed Liabilities 37 9.06 Litigation 38 9.07 True and Complete Disclosure 38 9.08 Use of Proceeds; Margin Regulations 38 9.09 Tax Returns and Payments 39 9.10 Compliance with ERISA 39 9.11 The Security Documents 40 9.12 Representations and Warranties in Documents 41 9.13 Subsidiaries 41 9.14 Compliance with Statutes, etc 41 9.15 Investment Company Act 41 9.16 Pollution and Other Regulations 41 9.17 Labor Relations 42 9.18 Patents, Licenses, Franchises and Formulas 42 9.19 Indebtedness 42 9.20 Insurance 42 9.21 Concerning the Vessels 42 9.22 Citizenship 42 9.23 Vessel Classification 43 9.24 No Immunity 43 9.25 Fees and Enforcement 43 9.26 Form of Documentation 43 9.27 Vessel Acquisitions 43 SECTION 10. AFFIRMATIVE COVENANTS 44 10.01 Information Covenants 44 10.02 Books, Records and Inspections 47 10.03 Maintenance of Property; Insurance; Mortgagee Interest Insurance 47 10.04 Corporate Franchises 47 10.05 Compliance with Statutes, etc 48 10.06 Compliance with Environmental Laws 48 10.07 ERISA 49 10.08 End of Fiscal Years; Fiscal Quarters 50 10.09 Performance of Obligations 50 10.10 Payment of Taxes 50 (iii) 10.11 Further Assurances 50 10.12 Deposit of Earnings 51 10.13 Ownership of Subsidiaries 51 10.14 Flag of Mortgaged Vessels; Vessel Classifications 51 10.15 Consent to Assignment of Charters 52 10.16 Age of Additional Vessels 52 10.17 Existing Credit Agreement 52 SECTION 11. NEGATIVE COVENANTS 52 11.01 Liens 52 11.02 Consolidation, Merger, Sale of Assets, etc 53 11.03 Dividends 55 11.04 Indebtedness 56 11.05 Advances, Investments and Loans 56 11.06 Transactions with Affiliates 57 11.07 Consolidated Interest Coverage Ratio 58 11.08 Maximum Leverage Ratio 58 11.09 Collateral Maintenance 58 11.10 Minimum Cash Balance 58 11.11 Minimum Consolidated Net Worth 58 11.12 Limitation on Modifications of Certificate of Incorporation and By-Laws; etc 58 11.13 Limitation on Certain Restrictions on Subsidiaries 59 11.14 Limitation on Issuance of Capital Stock 59 11.15 Business 59 11.16 Bank Accounts 60 SECTION 12. EVENTS OF DEFAULT 60 12.01 Payments 60 12.02 Representations, etc 60 12.03 Covenants 60 12.04 Default Under Other Agreements 60 12.05 Bankruptcy, etc 61 12.06 ERISA 61 12.07 Security Documents 62 12.08 Guaranty 62 12.09 Judgments 62 12.10 Change of Control 62 SECTION 13. DEFINITIONS AND ACCOUNTING TERMS 63 13.01 Defined Terms 63 (iv) SECTION 14. AGENCY AND SECURITY TRUSTEE PROVISIONS 87 14.01 Appointment 87 14.02 Nature of Duties 87 14.03 Lack of Reliance on the Agents 88 14.04 Certain Rights of the Agents 88 14.05 Reliance 88 14.06 Indemnification 88 14.07 The Administrative Agent in its Individual Capacity 89 14.08 Holders 89 14.09 Resignation by the Administrative Agent 89 SECTION 15. MISCELLANEOUS 90 15.01 Payment of Expenses, etc 90 15.02 Right of Setoff 91 15.03 Notices 91 15.04 Benefit of Agreement 91 15.05 No Waiver; Remedies Cumulative 93 15.06 Payments Pro Rata 93 15.07 Calculations; Computations 94 15.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL 94 15.09 Counterparts 95 15.10 Effectiveness 95 15.11 Headings Descriptive 96 15.12 Amendment or Waiver; etc 96 15.13 Survival 97 15.14 Domicile of Loans 97 15.15 Limitation on Additional Amounts, etc 97 15.16 Confidentiality 98 15.17 Register 98 15.18 Judgment Currency 99 15.19 Language 99 15.20 Waiver of Immunity 99 15.21 USA PATRIOT Act Notice 100 (v) SCHEDULE I- The Lenders and the Commitments SCHEDULE II
